Case: 18-14143   Date Filed: 09/04/2019   Page: 1 of 12


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-14143
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 5:17-cv-01216-CLS



TROY T. WILLIAMS,

                                                            Plaintiff–Appellant,

                                  versus

CAPITAL ONE BANK (USA) N.A.,
EQUIFAX INFORMATION SERVICES LLC,

                                                        Defendants–Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                            (September 4, 2019)

Before WILLIAM PRYOR, MARTIN, and GRANT, Circuit Judges.

PER CURIAM:
              Case: 18-14143    Date Filed: 09/04/2019   Page: 2 of 12


      Troy Williams appeals the dismissal of his Fair Credit Reporting Act

(FCRA) claims against Capital One Bank (USA), N.A., and the entry of summary

judgment on his FCRA claims against Equifax Information Services, LLC. We

affirm.

                                          I.

      Several years before Williams filed his FCRA complaint, Capital One sued

Williams in state court and obtained a default judgment against him in the amount

of $4,078.83 plus costs and post-judgment interest. See Madison County, Alabama

District Court Judgment, Dist. Ct. Dkt. 107 at 40; see also Williams v. Capital One

Bank (USA), N.A., 192 So. 3d 4, 5 (2015). Williams made several efforts to set

aside the judgment, but his state-court filings were denied or dismissed for lack of

jurisdiction. Williams, 192 So. 3d at 5–6.

      In this lawsuit—his third try at suing Capital One in federal court—Williams

alleged that Capital One violated the FCRA by providing inaccurate or incomplete

information about the Alabama judgment to credit reporting agencies and failing to

correct or withdraw the information once Williams disputed it. See 15 U.S.C.

§ 1681s-2(b)(1). Williams sued Equifax too, claiming that Equifax violated the

FCRA by failing to “follow reasonable procedures” when reporting the judgment

“to assure maximum possible accuracy” of its report, 15 U.S.C. § 1681e(b), and

by failing to “conduct a reasonable reinvestigation to determine whether the


                                          2
                Case: 18-14143       Date Filed: 09/04/2019       Page: 3 of 12


disputed information is inaccurate,” and either “record the current status of the

disputed information, or delete the item from the file” within 30 days after

receiving notice of the dispute, 15 U.S.C. § 1681i(a)(1)(A).1

       On appeal, Williams challenges the district court’s rulings granting Capital

One’s motion to dismiss, denying Williams’s motion to strike Equifax’s answer,

and granting Equifax’s motion for summary judgment. We first address our

jurisdiction, and then consider each ruling in turn.

                                                II.

        Before reaching the merits of Williams’s claims, we must resolve the

question of our subject-matter jurisdiction, and the jurisdiction of the district court.

See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94–95 (1998). Both

defendants argued that Williams’s FCRA claims were barred by the Rooker-

Feldman doctrine because they were really an impermissible collateral attack on

the state court’s civil judgment against him. We consider this issue de novo.

Lozman v. City of Riviera Beach, 713 F.3d 1066, 1069 (11th Cir. 2013).

       The Rooker-Feldman doctrine is a recognition that federal appellate

jurisdiction over state-court judgments is vested only in the Supreme Court. See


1
  Williams also brought related state-law claims against Equifax. But he has not challenged the
district court’s conclusions that (1) his state-law claims were preempted by the FCRA except to
the extent that he alleged willful or malicious conduct; and (2) his allegations that Equifax acted
willfully or maliciously could not survive summary judgment because he presented no evidence
to support them. Williams has therefore abandoned his state-law claims. See Sapuppo v. Allstate
Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014).
                                                3
               Case: 18-14143        Date Filed: 09/04/2019       Page: 4 of 12


Lance v. Dennis, 546 U.S. 459, 463 (2006) (citing 28 U.S.C. § 1257). The doctrine

prevents lower federal courts from exercising subject-matter jurisdiction over cases

in which a litigant attempts to appeal a state-court judgment. See id.

       Here, Williams sought damages against Capital One and Equifax for their

alleged actions in listing the judgment on his credit report without verifying the

basis for the judgment (namely, the amount of the underlying debt and the

associated signed cardholder agreement), and for failing to immediately remove

information about the judgment from his credit report when he disputed it. As we

shall see, those claims fail as a matter of law—but the district court had jurisdiction

to consider them. Where, as here, the plaintiff raises “an independent claim, even

one that denies a state court’s legal conclusion in a case to which the plaintiff was

a party, there is jurisdiction.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544
U.S. 280, 282 (2005). The district court therefore correctly concluded that the

Rooker-Feldman doctrine did not bar Williams’s claim against Capital One, and

erred when it when it relied on Rooker-Feldman as an alternative ground for

granting Equifax’s motion for summary judgment.2




2
  We recognize that once it concluded that it lacked subject-matter jurisdiction over Williams’s
claims against Equifax under the Rooker-Feldman doctrine, the district court should have
dismissed Williams’s complaint against Equifax for lack of jurisdiction rather than deciding the
motion for summary judgment on the merits. See Steel Co., 523 U.S. at 94–95. Nonetheless,
because we conclude that Rooker-Feldman does not preclude lower-federal-court jurisdiction in
this case, we proceed to the merits of the court’s summary-judgment ruling.
                                                4
              Case: 18-14143      Date Filed: 09/04/2019     Page: 5 of 12


                                           III.

                                            A.

       In his second amended complaint, Williams claimed that Capital One

violated 15 U.S.C. § 1681s-2(b), which sets out the duties “of furnishers of

information upon notice of dispute.” The district court dismissed Williams’s

claims against Capital One, finding that Williams failed to plausibly allege that

Capital One furnished the disputed information about its state-court judgment

against Williams. We review the dismissal de novo, “accepting the allegations in

the complaint as true and construing them in the light most favorable to the

plaintiff.” Murphy v. DCI Biologicals Orlando, LLC, 797 F.3d 1302, 1305 (11th

Cir. 2015).

       But “conclusory allegations, unwarranted deductions of facts or legal

conclusions masquerading as facts will not prevent dismissal.” Oxford Asset

Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002). “To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). And in order to state a plausible claim for relief, the plaintiff must plead

“factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “A


                                            5
                Case: 18-14143   Date Filed: 09/04/2019   Page: 6 of 12


pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the

elements of a cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at

555). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of

‘further factual enhancement.’” Id. (alteration in original) (quoting Twombly, 550
U.S. at 557).

      The FCRA requires that, once a credit reporting agency provides notice “of a

dispute with regard to the completeness or accuracy of any information provided

by a person to a consumer reporting agency, the person shall” take certain

enumerated actions. 15 U.S.C. § 1681s-2(b)(1) (emphasis added). By its plain

terms, therefore, the statute requires action only by the person who provided the

challenged information to the credit reporting agency. Although Williams alleged

in his pleading that Capital One furnished incomplete or inaccurate information to

Equifax about the Alabama civil judgment it had obtained against him, he also

attached to his complaint a copy of his Equifax credit report, which showed that

Equifax obtained information about the judgment “from local, state and federal

courts through a third party vendor, LexisNexis”—not Capital One. When ruling

on a motion to dismiss, “courts must consider the complaint in its entirety, as well

as other sources courts ordinarily examine when ruling on Rule 12(b)(6) motions

to dismiss, in particular, documents incorporated into the complaint by reference,

and matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor


                                          6
                Case: 18-14143       Date Filed: 09/04/2019       Page: 7 of 12


Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); see Fed. R. Civ. P. 10(c) (“A copy

of a written instrument that is an exhibit to a pleading is a part of the pleading for

all purposes.”). And when documents attached as exhibits in support of a

complaint contradict the factual allegations in the pleading, the exhibits control.

Crenshaw v. Lister, 556 F.3d 1283, 1292 (11th Cir. 2009).

       Because Williams’s complaint contained no plausible allegation that Capital

One had furnished the disputed information in the first place, he failed to state a

claim against Capital One as a “furnisher of information.” The district court

therefore did not err in granting Capital One’s motion to dismiss. 3

                                               III.

                                                A.

       Turning to Williams’s claims against Equifax, Williams first argues that the

district court abused its discretion by denying his motion to strike Equifax’s

answer to his initial complaint. Williams contends that the district court should

have granted the motion as a sanction for Equifax’s failure to respond to the

motion as ordered. We have jurisdiction to review the interlocutory order denying



3
  In any event, Williams does not challenge the district court’s finding that Capital One was not
liable under § 1681s-2(b) because it was not a “furnisher of information” within the meaning of
the statute. “When an appellant fails to challenge properly on appeal one of the grounds on
which the district court based its judgment, he is deemed to have abandoned any challenge of
that ground, and it follows that the judgment is due to be affirmed.” Sapuppo v. Allstate
Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014).

                                                7
              Case: 18-14143     Date Filed: 09/04/2019    Page: 8 of 12


Williams’s motion to strike because “the appeal from a final judgment draws in

question all prior non-final orders and rulings which produced the judgment.”

Barfield v. Brierton, 883 F.2d 923, 930 (11th Cir. 1989).

      A district court has the power to strike a pleading as a sanction for failure to

obey court orders, as part of its inherent “authority to enforce its orders and ensure

prompt disposition of legal actions.” State Exch. Bank v. Hartline, 693 F.2d 1350,

1352 (11th Cir. 1982). This Court reviews the district court’s exercise of that

power for an abuse of discretion. Id. “Discretion means the district court has a

‘range of choice, and that its decision will not be disturbed as long as it stays

within that range and is not influenced by any mistake of law.’” Zocaras v. Castro,

465 F.3d 479, 483 (11th Cir. 2006) (quoting Betty K Agencies, Ltd. v. M/V

Monada, 432 F.3d 1333, 1337 (11th Cir. 2005)).

      The district court’s decision not to strike Equifax’s answer as a sanction for

failing to respond to Williams’s motion was well within its discretion. Although a

district court may sanction a party for failing to comply with a court order, it is not

required to do so. There was no showing that Equifax’s failure to respond was

willful, Williams did not ask the district court to sanction Equifax for not

responding as ordered, and because the district court ruled on the motion to strike

without waiting for a response, the failure to respond did not cause any delay.




                                           8
              Case: 18-14143     Date Filed: 09/04/2019   Page: 9 of 12


                                          B.

      Williams also argues that the district court erred in granting Equifax’s

motion for summary judgment on his FCRA claims. We review a district court’s

grant of summary judgment de novo. Byars v. Coca-Cola Co., 517 F.3d 1256,

1263 (11th Cir. 2008). Summary judgment is appropriate “if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The evidence, and all

inferences drawn from the facts, must be viewed in the light most favorable to the

non-moving party. Tolan v. Cotton, 572 U.S. 650, 657 (2014); Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). In order to

defeat summary judgment, however, the non-moving party “must do more than

simply show that there is some metaphysical doubt as to the material facts.”

Matsushita, 475 U.S. at 586. Summary judgment is mandated under Rule 56,

“after adequate time for discovery and upon motion, against a party who fails to

make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

      Williams alleged that Equifax violated the FCRA by failing to “follow

reasonable procedures to assure maximum possible accuracy of the information” in

his credit report, as required by 15 U.S.C. § 1681e(b). To make a prima facie case


                                          9
             Case: 18-14143     Date Filed: 09/04/2019   Page: 10 of 12


for an alleged violation of § 1681e(b), “a consumer must present evidence tending

to show that a credit reporting agency prepared a report containing ‘inaccurate’

information.” Cahlin v. Gen. Motors Acceptance Corp., 936 F.2d 1151, 1156

(11th Cir. 1991). If the consumer “fails to satisfy this initial burden,” summary

judgment is warranted as a matter of law. Id.

      This Court has not yet determined whether the Act requires only technical

accuracy, or whether—as the requirement for “maximum possible accuracy” at

least implies—a CRA may be liable if it “reported factually correct information

that could also be interpreted as being misleading or incomplete.” Id. at 1157; see

Pedro v. Equifax, Inc., 868 F.3d 1275, 1281 (11th Cir. 2017) (stating in dicta that

“the better reading of the Act requires that credit reports be both accurate and not

misleading.”). We need not reach that issue here, however, because Equifax’s

reporting of the judgment against Williams was neither inaccurate nor misleading.

There is no question that Capital One obtained a judgment against Williams in the

amount of $4,078.83, plus costs and post-judgment interest. Equifax’s report listed

the judgment in a section titled “Public Record Information” and provided accurate

information about the judgment, including the court, the date of the judgment, the

case number, the amount of the judgment (rounded down to $4,078), and the

names of the parties. See Dist. Ct. Dkt. 58 at 17 (Williams Complaint Affidavit

Exh. C). Equifax did not represent in its report that the judgment accurately


                                          10
              Case: 18-14143     Date Filed: 09/04/2019    Page: 11 of 12


reflected a debt owed by Williams, nor was it misleading to report the judgment

without verifying the basis for the underlying debt. It is in the nature of a civil

judgment that the party against whom the judgment was entered may dispute the

basis for the judgment or the amount awarded; thus, reporting the judgment

without obtaining and verifying the cardholder agreement did not also constitute a

representation that the credit card debt on which the judgment was based was

undisputed.

      The fact that Equifax accurately recorded and reported the judgment against

Williams also dooms his claim under § 1681i(a). A claim under § 1681i(a) “is

properly raised when a particular credit report contains a factual deficiency or error

that could have been remedied by uncovering additional facts that provide a more

accurate representation about a particular entry.” Cahlin, 936 F.2d at 1160

(emphasis in the original). Here, as in Cahlin, “no amount of reasonable

investigation on the part of [Equifax] could have uncovered any inaccuracy in

[Williams’s] report because there was never any factual deficiency in the report.”

Id. at 1160. Equifax was not required to investigate the credit card debt that gave

rise to the judgment in order to verify the information in its report, when the report

accurately identified the item as a civil judgment and not as the original debt on the

credit card account. Accordingly, Equifax was entitled to summary judgment on

Williams’s FCRA claims.


                                          11
             Case: 18-14143    Date Filed: 09/04/2019   Page: 12 of 12


                                        IV.

      The district court did not err in granting Capital One’s motion to dismiss

because Williams’s Second Amended Complaint failed to state a claim against

Capital One as a “furnisher of information” under the FCRA. The court acted

within its discretion in denying Williams’s motion to strike Equifax’s answer, and

it correctly granted Equifax’s motion for summary judgment on Williams’s FCRA

claims when Williams failed to prove that Equifax included inaccurate or

misleading information in his credit report. We therefore affirm.

      AFFIRMED.




                                        12